   Case 1:19-mj-00524-MSN Document 8 Filed 08/04/20 Page 1 of 1 PageID# 14




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                            EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division


UNITED STATES OF AMERICA                        )
                                                )
              v.                                )   CRIMINAL NO. 1:19-mj-00524
                                                )
                                                )
IMRAN IQBAL,                                    )
                                                )
       Defendant.                               )


                                         ORDER

       The motion of the United States of America to dismiss without prejudice criminal

number 1:19-mj-00524 pertaining to the defendant, IMRAN IQBAL, is hereby granted.

       IT IS ORDERED that court number 1:19-mj-00524 pertaining to the defendant, IMRAN

IQBAL, is hereby dismissed without prejudice.


Alexandria, Virginia

Date this________
day of August, 2020                                                 Digitally signed by
Alexandria, Virginia                                                Michael S. Nachmanoff
                                                                    Date: 2020.08.04
                                                                    15:17:11 -04'00'
                                           ____________________________________
                                           United States Magistrate Judge
